Opinion filed June 16,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00149-CR
                                                    __________
 
                                 LUPE
TOVAR ALANIZ, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 350th District Court
                                                            Taylor
County, Texas
                                                   Trial
Court Cause No. 09528-D
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Lupe
Tovar Alaniz has filed in this court a motion to dismiss his appeal.  Pursuant
to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
June 16, 2011                                                                          PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.